DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “estimating a pitch angle of at least one blade relative to the tip-path plane, determining an auxiliary speed of the rotorcraft, the auxiliary speed being equal: either to an induced velocity of the air flowing through the rotor, or to an axial airspeed at the upstream infinity of the rotorcraft, and determining the airspeed of the rotorcraft in a frame of reference united with the tip-path plane by solving a model of the rotor, the model taking the form of equations putting the pitch angle of the blade into relation with the airspeed of the rotorcraft and with the auxiliary speed,” are abstract ideas as they involve usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “rotorcraft including a fuselage and at least one rotor that rotates about an axis of & mast of the rotor, the rotor being provided with the mast, with a hub and with a plurality of blades, each blade having a connected first end and a free second end each blade being mounted to pivot at least about a flapping axis and about a pitch axis, the free second end of a blade describing a path in the vicinity of a mean tip-path plane while the blade is rotating, a longitudinal axis x of the tip-path plane extending in a direction going from the tail of the rotorcraft to the nose of the rotorcraft, and a lateral axis Y of the tip-path plane extending in a direction going from left to right perpendicularly to the longitudinal axis x,” “at least one computer and a plurality of sensors, wherein at least one of the sensors measures a pitch angle of a blade of a rotor of the rotorcraft” and at least one of the sensors measures a pitch angle of the blade in the tip-path plane or else a pitch angle in a frame of reference united with the fuselage, but said limitations are merely directed to data collection activity involving a common rotorcraft and general purpose computer for implementing the abstract idea that are insignificant. The claims do not improve the functioning of any rotorcraft, sensors or computer. In short, the claims do not provide sufficient evidence show that it is more than a drafting effort to monopolize the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “rotorcraft including a fuselage and at least one rotor that rotates about an axis of & mast of the rotor, the rotor being provided with the mast, with a hub and with a plurality of blades, each blade having a connected first end and a free second end each blade being mounted to pivot at least about a flapping axis and about a pitch axis, the free second end of a blade describing a path in the vicinity of a mean tip-path plane while the blade is rotating, a longitudinal axis x of the tip-path plane extending in a direction going from the tail of the rotorcraft to the nose of the rotorcraft, and a lateral axis Y of the tip-path plane extending in a direction going from left to right perpendicularly to the longitudinal axis x,” “at least one computer and a plurality of sensors, wherein at least one of the sensors measures a pitch angle of a blade of a rotor of the rotorcraft” and at least one of the sensors measures a pitch angle of the blade in the tip-path plane or else a pitch angle in a frame of reference united with the fuselage, but said limitations are merely directed to data collection activity involving a common rotorcraft and general purpose computer for implementing the abstract idea that are well-understood, routine and conventional.
In Summary, the claims recite abstract idea of estimating an airspeed of a rotorcraft without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spoldi, US-PGPUB 2013/0325218 (hereinafter Spoldi) in view of Schmitz, 5478029 (hereinafter Schmitz)

          Regarding Claim 1. Spoldi discloses estimating an airspeed of a rotorcraft, the rotorcraft including a fuselage and at least one rotor that rotates about an axis of & mast of the rotor, the rotor being provided with the mast, with a hub and with a plurality of blades, each blade having a connected first end and a free second end each blade being mounted to pivot at least about a flapping axis and about a pitch axis, the free second end of a blade describing a path in the vicinity of a mean tip-path plane while the blade is rotating, a longitudinal axis x of the tip-path plane extending in a direction going from the tail of the rotorcraft to the nose of the rotorcraft, and a lateral axis Y of the tip-path plane extending in a direction going from left to right perpendicularly to the longitudinal axis x (Figs. 1 and 2), comprising: 
          estimating a pitch angle of at least one blade relative to the tip-path plane (Paragraphs [0018]-[0023], pitch angle relative to the tip-path plane angle, where TPP angle 110 is the angle of the TPP plane 106 as disclosed in Paragraph [0012] and Fig. 1);

determining the airspeed of the rotorcraft in a frame of reference united with the tip-path plane by solving a model of the rotor, the model taking the form of equations putting the pitch angle of the blade into relation with the airspeed of the rotorcraft (Paragraph [0004]; Fig. 3)

Spoldi does not disclose determining an auxiliary speed of the rotorcraft, the auxiliary speed being equal: either to an induced velocity of the air flowing through the rotor; 
or to an axial airspeed at the upstream infinity of the rotorcraft, and determining the airspeed of the rotorcraft in a frame of reference united with the tip-path plane by solving a model of the rotor, the model taking the form of equations putting the pitch angle of the blade into relation with the airspeed of the rotorcraft and with the auxiliary speed. 

Schmitz discloses the velocity of the rotorcraft with respect to the TOPP angle and the induced velocity of the rotor (Col. 4, lines 57-67; Col. 5, lines 1-40; Col. 6, lines 1-67)

          At the time of the invention filed, it would have been to use the teaching of Schmitz in Spoldi and determine an auxiliary speed of the rotorcraft, the auxiliary speed being equal: either to an induced velocity of the air flowing through the rotor; and determining the airspeed of the rotorcraft in a frame of reference united with the tip-path plane by solving a model of the rotor, the model taking the form of equations putting the pitch angle of the blade into relation with the airspeed of the rotorcraft and with the auxiliary speed, as it merely involves the routine skill of using the known relationships associated with airspeed. 

          Regarding Claim 7. Spoldi discloses the model of the rotor includes an analytical set of equations of the flight mechanics (Paragraphs [0019]-[0029]

          Regarding Claim 8. Spoldi discloses the set of equations includes equations expressing the pitch angle as a function of the airspeed of the rotorcraft (Paragraph [0018-[0023])

Spoldi does not disclose the auxiliary speed.

Schmitz discloses the velocity of the rotorcraft with respect to the TOPP angle and the induced velocity of the rotor (Col. 4, lines 57-67; Col. 5, lines 1-40; Col. 6, lines 1-67)

          At the time of the invention filed, it would have been to use the teaching of Schmitz in Spoldi and determine an auxiliary speed of the rotorcraft and have the model express the pitch angle as a function of the airspeed of the rotorcraft and the auxiliary speed, as it merely involves the routine skill of using the known relationships associated with airspeed. 

          Regarding Claim 10. Spoldi discloses the relationship of tip-path plane angle and the airspeed (Paragraph [0016]). Although Spoldi does not explicitly disclose the airspeed of the rotorcraft can be broken down into a longitudinal projection and into a lateral projection on the tip-path plane, it would have been obvious to project as claimed, as it merely involves a routine skill of showing the geometrical relationship of sub-components of the airspeed in different directions.

          Regarding Claim 11. Schmitz discloses the auxiliary speed is the induced velocity (Col. 4, lines 57-67; Col. 5, lines 1-40; Col. 6, lines 1-67)

Spoldi discloses the relationship of tip-path plane angle and the airspeed (Paragraph [0016]). Although Spoldi does not explicitly disclose the airspeed of the rotorcraft can be broken down into a longitudinal projection and into a lateral projection on the tip-path plane, and into a projection that is normal to the tip-path plane, it would have been obvious to project as claimed, as it merely involves a routine skill of showing the geometrical relationship of sub-components of the airspeed in different directions.

          Regarding Claim 12. Spoldi discloses transferring the airspeed of the rotorcraft from the frame of reference united with the tip-path plane to a frame of reference united with the fuselage of the rotorcraft (Fig. 1)

          Regarding Claims 16 and 17. Spoldi discloses one computer and a plurality of sensors (Figs. 1 and 2) to determine pitch. Although Spoldi does not disclose at least one of the sensors measures a pitch angle of a blade of a rotor of the rotorcraft, wherein at least one of the sensors measures a pitch angle of the blade in the tip-path plane or else a pitch angle in a frame of reference united with the fuselage, it would have ben obvious to use a sensor to directly measure a pitch angle as claimed to simplify the calculation steps.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spoldi, US-PGPUB 2013/0325218 in view of Schmitz, 5478029 as applied to Claim 1 above, and further in view of Salesse-Lavergne, US-PGPUB 2016/0347467 (cited by the Applicant) (hereinafter Salesse-Lavergne)

          Regarding Claim 2. The modified Spoldi does not explicitly disclose the pitch angle can be broken down into a collective pitch of the blade as well as into a longitudinal cyclic pitch and lateral cyclic pitch of the blade.

Salesse-Lavergne discloses the pitch angle can be broken down into a collective pitch of the blade as well as into a longitudinal cyclic pitch and lateral cyclic pitch of the blade with respect to the airspeed of the helicopter depending on the stage of the flight (Paragraphs [0034]-[0035]; Fig. 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Salesse-Lavergne in the modified Spoldi and have the pitch angle broken down into a collective pitch of the blade as well as into a longitudinal cyclic pitch and lateral cyclic pitch of the blade depending the stage of the flight, since it merely requires routine skill of using the known flight parameters associated with pitch angle to estimate the airspeed.

7.        Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spoldi, US-PGPUB 2013/0325218 in view of Schmitz, US Pat No. 5478029 as applied to Claim 1 above, and further in view of Papin et al., US Pat No 3,400,471 (hereinafter Papin)

          Regarding Claim 4. Schmitz discloses lift associated with induced velocity (Col. 10, lines 64-67, lift) and computing the induced velocity as a function of an area swept by the blades of the rotor, and of a forward speed of the rotorcraft (Col. 5, lines 53-62)

The modified Spoldi does not disclose estimating the lift of the rotor and computing the induced velocity as a function of lift, an area swept by the blades of the rotor, and of a forward speed of the rotorcraft

Papin discloses estimating the lift of the rotor (Col. 39, lines 45-75; Col. 69, lines 3-20) and computing the induced velocity of rotor that includes lift (Col. 73, lines 16-38)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Papin in the modified Spoldi and estimate the lift of the rotor and compute the induced velocity as a function of lift, an area swept by the blades of the rotor, and of a forward speed of the rotorcraft, since it merely requires routine skill of using the known parameters and equations associated with induced velocity.

8.        Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spoldi, US-PGPUB 2013/0325218 in views of Schmitz, US Pat No. 5478029 and Papin, US Pat No 3,400,471 as applied to Claim 4 above, and further in views of Bateman, US Pat No. 4,574,360 (hereinafter Bateman) and Kay et al., US Pat No. 2521012 (hereinafter Kay)

          Regarding Claim 5. The modified Spoldi does not disclose estimating the mass of the rotorcraft, measuring a normal component of a specific force that is being applied to the fuselage of the rotorcraft, estimating an apparent weight of the rotorcraft as a function of the mass and of the specific force that is being applied to the fuselage of the rotorcraft and computing the lift as a function of the apparent weight.

Bateman discloses estimating the lift as a function of the weight of the helicopter (Col. 2, lines 13-33)

Kay discloses that large part of the weight of the helicopter is in the fuselage (Col 1, lines 17-22)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Bateman and Kay in the modified Spoldi and estimate the mass of the rotorcraft, measure a normal component of a specific force that is being applied to the fuselage of the rotorcraft, estimate an apparent weight of the rotorcraft as a function of the mass and of the specific force that is being applied to the fuselage of the rotorcraft and compute the lift as a function of the apparent weight, since it only requires routine skill of using the known weight equation with respect to mass and force to estimate the weight by using one component of the rotorcraft (i.e. fuselage) that makes up bulk of the weight of the rotorcraft without having to account for other sub-components of the rotorcraft with lesser weights that can be time consuming.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cresap, US Pat No. 4430045, “Helicopter power train….”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857